DETAILED ACTION
The current application was filed on or about 6 September 2019. 
This Detailed Action is a response to Applicant’s Amendment and Response to Office Action filed on or about 17 September 2021. 
Claims 1-20 are rejected. 
Any objection or rejection not maintained in this action is withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Art
Applicant’s invention is a method, computer program product, and system for detecting whether an interruptible power supply is operating on battery.  See Claims 1, 8, and 15.  Part of the invention is the communication of battery-on status as a trigger to determine whether to dump modified data from memory.  Applicant’s invention has multiple applications.  For example, the scope of Applicant’s hardware management console, its communication elements, and the dump of “modified data from memory” would include an industrial controller dumping updates held in a computer chip’s non-volatile storage.  Additional applications may be backing up data held on server blades in the event that server farm has lost power.  Within the context of server farms using uninterruptible power supplies, Schneider Electric offers for sale an uninterruptible power supply that can communicate its battery-on status through typical SCADA devices.  A similar product is offered for sale by SolarCraft.  See Solar Craft NPL.  SolarCraft’s 
Additionally, it appears that IBM who is the assignee of the current application, sells a product that may fall within the scope of Applicant’s claims.  As of June 2018, IBM has offered for sale an uninterruptible power supply that can communicate through an ECCF converter cable.  See 2018 UPS 1-3.  The use of the ECCF converter cable allows the UPS to send status information such as UPS on, UPS utility fail, UPS battery low, and UPS bypass.  See 2018 UPS 1-3.  With a product on the market that appears to predate Applicant’s filing date, it appears Applicant may have a duty to disclose the technical specifications of its current UPS devices, how they communicate, what information is used for the UPS operation, when those devices were available to the public, and any other relevant details.  Applicant should take note of the requirements found in MPEP 2000 and 37 CFR 1.56.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 3, and 5 of copending Application No. 16/124,101.  Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 6 of copending Application No. 16/124,101. Claim 5 is provisionally rejected on the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of this application that are patentable indistinct from the claims of Application No. 16/124,101 are listed below:
Application 16/124,123
Application 16/124,101
Claim 1
Claim 1
A method for protecting data in a storage system, the method comprising: 
detecting, by a first rack power controller, first battery-on status associated with a first uninterruptible power supply, the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage from a first external power source and is relying on battery power
detecting, by a second rack power controller, second battery-on status associated with a second uninterruptible power supply, the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage from a second external power source and is relying on battery power, wherein the first rack power controller and the second rack power controller second uninterruptible power supply and the first uninterruptible power supply are separate hardware components that are external to the first uninterruptible power supply and the second uninterruptible power supply utilizing separate backup batteries
communicating, from the first rack power controller to the second rack power controller, the first battery-on status; and 
triggering, by the second rack power controller, a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status.

detecting, by a first hardware management console, first battery-on status associated with a first uninterruptible power supply, the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage from a first external power source and is relying on battery power; 
detecting, by a second hardware management console, second battery-on status associated with a second uninterruptible power supply, the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage from a second external power source and is relying on battery power, wherein the second uninterruptible power supply and the first uninterruptible power supply are separate hardware components utilizing separate backup batteries; 
communicating, from the first hardware management console to the second hardware management console, the first battery-on status; and 
triggering, by the second hardware management console, a dump 

Claim 2
A method for protecting data in a storage system, the method comprising: 
detecting, by a first rack power controller, first battery-on status associated with a first uninterruptible power supply, the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage and is relying on battery power; 
The method of claim 1, wherein 
detecting the first battery-on status comprises receiving, by the first hardware management console, a first alert message from the first uninterruptible power supply indicating the first battery-on status.
Claim 1
Claim 3
A method for protecting data in a storage system, the method comprising: 
detecting, by a second rack power controller, second battery-on status associated with a second uninterruptible power supply, the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage and is relying on battery power,
The method of claim 2, 
wherein detecting the second battery-on status comprises receiving, by the second hardware management console, a second alert message from the second uninterruptible power supply indicating the second battery-on status.
Claim 1
Claim 5
A method for protecting data in a storage system, the method comprising…
triggering by the second rack power controller, a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status.
The method of claim 1, wherein triggering the dump comprises communicating the first battery-on status and the second battery-on status to a rack power controller which initiates the dump.
Claim 4
Claim 6
The method of claim 1, wherein triggering the dump comprises triggering the dump on multiple storage servers of an enterprise storage system.
The method of claim 1, wherein triggering the dump comprises directly initiating the dump on multiple storage servers of an enterprise storage system.
Claim 5
Claim 7

The method of claim 1, wherein triggering the dump comprises copying the modified data from the memory to persistent storage.


Claims 8, 11, 12, 15, 18, and 19 are rejected under the same rationale as that recited above.  Claims 8, 11 and 12 are computer program product embodiments of Claims 1, 4, and 5.  Application 16/124,101 recites patentably indistinct program product embodiments of those claims.  Claims 15, 18, and 19 are system embodiments of Claims 1, 4, and 5.  Application 16/124,101 recites patentably indistinct system embodiments of those claims. 

Double Patenting
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claim 1 of Application No. 16/124,101 further in view of Nay (US 9,098,278 B1).
Application No. 16/124,101 does not disclose the method of claim 1, wherein the first uninterruptible power supply is connected to the first rack power controller.
In regards to Claim 2, Nay discloses the method of claim 1, wherein the first uninterruptible power supply is connected to the first rack power controller (Nay [Col. 1 Lines 12-27; Fig. 1 #101, Fig. 2 #101] teaches a first server acting as a first rack power controller connected to a UPS.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Nay and Claim 1 of Application No. 16/124,101, at the time of the effective filing of the invention, to include Nay’s data protection method and Claim 1 of Application No. 16/124,101.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to 
Claims 9 and 16 are rejected on the same grounds of Claim 2. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of Application No. 16/124,101 in view of the combination of Nay (US 9,098,278 B1). 
Application No. 16/124,101 does not disclose the method of claim 1, wherein the second uninterruptible power supply is connected to the second rack power controller.
In regards to Claim 3, Nay discloses the method of claim 1, wherein the second uninterruptible power supply is connected to the second rack power controller (Nay [Col. 1 Lines 12-27; Fig. 1 #102, #170, Fig. 2 #102] teaches a second server acting as a second rack power controller connected to a UPS.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Nay and Claim 1 of Application No. 16/124,101, at the time of the effective filing of the invention, to include Nay’s data protection method and Claim 1 of Application No. 16/124,101.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Nay with Claim 1 of App. No. 16/14,101 is to improve the reliability and responsiveness of Nay’s battery power system.  
Claims 10 and 17 are rejected on the same grounds of Claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nay (US 9,098,278 B1), further in view of Okada (US 2011/0068630 A1). 
In regards to (Currently Amended) Claim 1, Nay discloses a method for protecting data in a storage system (Nay [Col. 1 Lines 25-27, Col. 1 Lines 40-43] teaches the protection of data stored in a data center through the application of uninterruptable power supply (UPS).), the method comprising: 
detecting, by a first rack power controller, first battery-on status (Nay [Col. 1 Lines 44-47] teaches a server configured to monitor battery voltage output determining whether the server is running on battery power.) associated with a first uninterruptible power supply (Nay [Col. 1 Lines 12-27] teaches UPS as devices that provide emergency back up power to computers where the UPS sends signals that alerts computers when the computer is running on battery power.), the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage from a first external power source (Nay [Fig. 1 #110, #160] teaches a first server rack connected to a power rail.) and is relying on battery power (Nay [Col. 1 Lines 12-26] teaches uninterruptible power supplies are devices providing backup power to computers when power is lost.  The backup power is provided by a charging circuit and battery.  Nay [Col. 1 Lines 12-15].  Nay [Col. 1 Lines 44-47] teaches a server and external power supply coupled to a battery where, when the external power supply is cut-off, the server acknowledges it is running on battery power.); 
detecting, by a second rack power controller, second battery-on status associated with a second uninterruptible power supply (Nay [Col. 1 Lines 20-27, Col. 3 Lines 1-17; Fig. 1] teaches a method of supplying UPS through battery backed up servers in a data server where battery-on status for each server is detected by monitoring the voltage output of the batteries.  By teaching the application of UPS to multiple servers Nay , the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage and is relying on batter power (For a second server, Nay [Col. 1 Lines 12-27, Col. 3 Lines 1-17; Fig. 1] teaches uninterruptible power supplies are devices providing backup power to computers when power is lost.  The backup power is provided by a charging circuit and battery.  Nay [Col. 1 Lines 12-15].  Nay [Col. 1 Lines 44-47] teaches a server and external power supply coupled to a battery where, when the external power supply is cut-off, the server acknowledges it is running on battery power.), wherein the first rack power controller and the second rack power controller are separate hardware components (Nay [Col. 4 Lines 20-63; Fig. 1 #160, #170, #180] teaches a plurality of systems where each system has an uninterruptible power supply comprising a connection to a power rail, a charging circuit, and a batter.  Nay’s first and second systems are separate hardware systems with separate backup batteries.); 
communicating (Nay [Col. 4 Lines 24-28] teaches each server may communicate with each other server and terminal through a network.); and 
triggering, by the second rack power controller, a dump of modified data from memory (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.).  
Nay does not teach communication from the first rack power controller to the second rack power controller, the first battery-on status.
Nay also does not teach triggering a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status
Nay does not teach separate hardware components that are external to the first uninterruptible power supply and the second uninterruptible power supply.
Nay does not teach a second external power source.
Okada discloses communication from the first rack power controller to the second rack power controller, the first battery-on status (Okada [0030; Fig. 1] teaches a power supply cooperation system and uninterruptable power supply device.  The power supply cooperation system has a plurality of uninterruptible power supply (UPS) devices, a communication device, and a power distribution control module.  Okada [0030].  Okada’s system detects a failure in power supply and communicates the state of batteries that are part of the UPS.  Okada [0030, 0043, 0048-0049].  An MCU of the UPS determines the amount of power charged in the storage battery.  Okada [0142].  A communication unit, controlled by the MCU, transmits the power charge level to the other UPS devices.  Okada [0142].  Okada’s transmission of a power charge level is interpreted as transmitting a battery on status.) and upon detecting both the first battery-on status and the second battery-on status (Okada [0067-0068] teaches a master slave arrangement of UPS devices where any one of the plurality of UPS devices can be designated as a master UPS and the remaining UPS devices are designated as slave IPS devices.  The purpose of the master slave arrangement of UPS devices is for each UPS to communicate its battery charge to the others in the power supply cooperation system.  Okada [0068-0070, 0150].)
Okada discloses separate hardware components that are external to the first uninterruptible power supply and the second uninterruptible power supply 
It would have been obvious to one of ordinary skill in the art, having the teachings of Nay and Okada, at the time of the effective filing of the invention, to include Okada’s c a power supply cooperation system and uninterruptable power supply device with Nay’s data protection method.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Nay with Okada is to improve the reliability and responsiveness of Nay’s battery power system by including Okada’s a power supply cooperation system and uninterruptable power supply device.
Okada discloses a second external power source (Okada [0018, Fig. 1 #31] teaches a first UPS connected to a first external power source.  Okada [0018, Fig. 1 #11] teaches a second UPS connected to a second external power source. Okada discloses a first UPS device to supply power to devices connected to it.  Okada [0018; Fig. 1 #11, 12a, 12b].  A second UPS device supplies power to its connected devices.  Okada [0018; Fig. 1 #31, 32a, 32b].  If the power line connected to the UPS device is in normal operation the UPS device is not activated.  Okada [0018].).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Nay and Okada, at the time of the effective filing of the invention, to include Okada’s power supply cooperation system and uninterruptable power supply devices with Nay’s data protection method.  Okada’s disclosure of a second external power source provides greater power protection.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Nay with Okada is to provide greater protection in the event of an outage by connecting multiple UPS devices.
The combination of Nay and Okada discloses triggering, by the second rack power controller, a dump of modified data from memory (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.) upon detecting both the first battery-on status and the second battery-on status (Okada [0067-0068] teaches a master slave arrangement of UPS devices where any one of the plurality of UPS devices can be designated as a master UPS and the remaining UPS devices are designated as slave IPS devices.  The purpose of the master slave arrangement of UPS devices is for each UPS to communicate its battery charge to the others in the power supply cooperation system.  Okada [0068-0070, 0150].)
For example, Okada [0142-0146] discloses communication between the MCU and UPS devices where a signal carrying data reflects whether or not an amount of power charged in the storage battery is at or below a threshold.  This threshold would include full charge, partial charge, no charge, or any threshold value between them.  The information flow is chained together between several UPS devices where the UPS chain that notifies each other as they run out of power paragraph.  Okada [142-146].  When the last UPS devices is at a greater amount of power charged in the storage battery, the MCU calculates the remaining sustainable battery time.  Okada [0145].  Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.  Therefore Okada’s threshold monitoring device and Nay’s data dumping device together teach “triggering, by the second rack power controller, a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status.”
In regards to Claim 2, the combination of Nay and Okada discloses the method of claim 1, wherein the first uninterruptible power supply is connected to the first rack power controller (Nay [Col. 1 Lines 12-27; Fig. 1 #101, Fig. 2 #101] teaches a first server acting as a first rack power controller connected to a UPS.).  
In regards to Claim 3, the combination of Nay and Okada discloses the method of claim 1, wherein the second uninterruptible power supply is connected to the second rack power controller (Nay [Col. 1 Lines 12-27; Fig. 1 #102, #170, Fig. 2 #102] teaches a second server acting as a second rack power controller connected to a UPS.).  
In regards to Claim 4, the combination of Nay and Okada discloses the method of claim 1, wherein triggering the dump comprises triggering the dump on multiple storage servers of an enterprise storage system (Nay [Col. 2 Lines 35-44, Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches that a first and second server, connected to a control terminal, will transition to a state where the data is dumped when the battery crosses a threshold.).  
In regards to Claim 5, the combination of Nay and Okada discloses the method of claim 1, wherein triggering the dump comprises copying the modified data from the memory to persistent storage (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.).  
In regards to Claim 6, the combination of Nay and Okada discloses the method of claim 1, further comprising communicating, from the second rack power controller to the first rack power controller (Nay [Col. 4 Lines 24-28] teaches each server may communicate with each other server and terminal through a network.) the second battery-on status (Okada [0129] teaches, when anyone of the MCUs of the plurality of UPS devices determines that a power 
In regards to Claim 7, the combination of Nay and Okada discloses the method of claim 6, further comprising triggering, by the second rack power controller, a dump of modified data from memory (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage where the dump can occur any server in the system.) upon detecting both the first battery-on status and the second battery-on status (Okada [0129-0130] teaches detecting both first and second battery power is being used.).  
In regards (Amended) Claim 8, Nay discloses a computer program product for protecting data in a storage system, the computer program product comprising a computer-readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor (Nay [Col. 5 Lines 54-67, Col. 6 Lines 1-22] teaches a processor accessing instructions to carry out the embodiments of the invention.): detect, by a first rack power controller, first battery-on status (Nay [Col. 1 Lines 44-47] teaches a server configured to monitor battery voltage output determining whether the server is running on battery power.) associated with a first uninterruptible power supply (Nay [Col. 1 Lines 12-27] teaches UPS as devices that provide emergency back up power to computers where the UPS sends signals that alerts computers when the computer is running on battery power.), the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage from a first external power source (Nay [Fig. 1 #110, #160] teaches a and is relying on batter power (Nay [Col. 1 Lines 12-26] teaches uninterruptible power supplies are devices providing backup power to computers when power is lost.  The backup power is provided by a charging circuit and battery.  Nay [Col. 1 Lines 12-15].  Nay [Col. 1 Lines 44-47] teaches a server and external power supply coupled to a battery where, when the external power supply is cut-off, the server acknowledges it is running on battery power.); detect, by a second rack power controller, second battery-on status associated with a second uninterruptible power supply (Nay [Col. 1 Lines 20-27, Col. 3 Lines 1-17; Fig. 1] teaches a method of supplying UPS through battery backed up servers in a data server where battery-on status for each server is detected by monitoring the voltage output of the batteries.  By teaching the application of UPS to multiple servers Nay teaches at least two servers.), the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage and is relying on batter power (For a second server, Nay [Col. 1 Lines 12-27, Col. 3 Lines 1-17; Fig. 1] teaches uninterruptible power supplies are devices providing backup power to computers when power is lost.  The backup power is provided by a charging circuit and battery.  Nay [Col. 1 Lines 12-15].  Nay [Col. 1 Lines 44-47] teaches a server and external power supply coupled to a battery where, when the external power supply is cut-off, the server acknowledges it is running on battery power.), wherein the first rack power controller and the second rack power controller are separate hardware components (Nay [Col. 4 Lines 20-63; Fig. 1 #160, #170, #180] teaches a plurality of systems where each system has an uninterruptible power supply comprising a connection to a power rail, a charging circuit, and a batter.  Nay’s first and second systems are separate hardware systems with separate backup batteries.); communicate (Nay [Col. 4 Lines 24-28] teaches each server may communicate with each other server and terminal through a network.); and trigger, by the second rack power controller, a dump of modified data from memory (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.).
Nay does not teach communication from the first rack power controller to the second rack power controller, the first battery-on status.
Nay also does not teach triggering a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status.
Nay does not teach separate hardware components that are external to the first uninterruptible power supply and the second uninterruptible power supply.
Nay does not teach a second external power source.
Okada discloses communication from the first rack power controller to the second rack power controller, the first battery-on status (Okada [0030; Fig. 1] teaches a power supply cooperation system and uninterruptable power supply device.  The power supply cooperation system has a plurality of uninterruptible power supply (UPS) devices, a communication device, and a power distribution control module.  Okada [0030].  Okada’s system detects a failure in power supply and communicates the state of batteries that are part of the UPS.  Okada [0030, 0043, 0048-0049].  An MCU of the UPS determines the amount of power charged in the storage battery.  Okada [0142].  A communication unit, controlled by the MCU, transmits the power charge level to the other UPS devices.  Okada [0142].  Okada’s transmission of a power charge level is interpreted as transmitting a battery on status.) and upon detecting both the first battery-on status and the second battery-on status (Okada [0067-0068] teaches a master slave arrangement of UPS devices where any one of the plurality of UPS 
Okada discloses a second external power source (Okada [0018, Fig. 1 #31] teaches a first UPS connected to a first external power source.  Okada [0018, Fig. 1 #11] teaches a second UPS connected to a second external power source.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Nay and Okada, at the time of the effective filing of the invention, to include Okada’s power supply cooperation system and uninterruptable power supply devices with Nay’s data protection method.  Okada’s disclosure of a second external power source provides greater power protection.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Nay with Okada is to provide greater protection in the event of an outage by connecting multiple UPS devices.
Okada discloses separate hardware components that are external to the first uninterruptible power supply and the second uninterruptible power supply (Okada [Fig. 2A] teaches first and second controllers, a communication unit, and MCU that are separate from a storage battery.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nay and Okada, at the time of the effective filing of the invention, to include Okada’s c a power supply cooperation system and uninterruptable power supply device with Nay’s data protection method.  All the elements as disclosed were known at the time of the effective filing of the 
The combination of Nay and Okada discloses triggering, by the second rack power controller, a dump of modified data from memory (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.) upon detecting both the first battery-on status and the second battery-on status (Okada [0067-0068] teaches a master slave arrangement of UPS devices where any one of the plurality of UPS devices can be designated as a master UPS and the remaining UPS devices are designated as slave IPS devices.  The purpose of the master slave arrangement of UPS devices is for each UPS to communicate its battery charge to the others in the power supply cooperation system.  Okada [0068-0070, 0150].)
For example, Okada [0142-0146] discloses communication between the MCU and UPS devices where a signal carrying data reflects whether or not an amount of power charged in the storage battery is at or below a threshold.  This threshold would include full charge, partial charge, no charge, or any threshold value between them.  The information flow is chained together between several UPS devices where the UPS chain that notifies each other as they run out of power paragraph.  Okada [142-146].  When the last UPS devices is at a greater amount of power charged in the storage battery, the MCU calculates the remaining sustainable battery time.  Okada [0145].  Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data 
In regards to Claim 9, the combination of Nay and Okada discloses the computer program product of claim 8, wherein the first uninterruptible power supply is connected to the first rack power controller (Nay [Col. 1 Lines 12-27; Fig. 1 #101, Fig. 2 #101] teaches a first server acting as a first rack power controller connected to a UPS.).  
In regards to Claim 10, the combination of Nay and Okada discloses the computer program product of claim 8, wherein the second uninterruptible power supply is connected to the second rack power controller (Nay [Col. 1 Lines 12-27; Fig. 1 #102, #170, Fig. 2 #102] teaches a second server acting as a second rack power controller connected to a UPS.).  
In regards to Claim 11, the combination of Nay and Okada discloses the computer program product of claim 8, wherein triggering the dump comprises triggering the dump on multiple storage servers of an enterprise storage system (Nay [Col. 2 Lines 35-44, Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches that a first and second server, connected to a control terminal, will transition to a state where the data is dumped when the battery crosses a threshold.).  
In regards to Claim 12, the combination of Nay and Okada discloses the computer program product of claim 8, wherein triggering the dump comprises copying the modified data from the memory to persistent storage (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, .  
In regards to Claim 13, the combination of Nay and Okada discloses the computer program product of claim 8, wherein the computer-usable program code is further configured to communicate, from the second rack power controller to the first rack power controller (Nay [Col. 4 Lines 24-28] teaches each server may communicate with each other server and terminal through a network.), the second battery-on status (Okada [0129] teaches, when anyone of the MCUs of the plurality of UPS devices determines that a power supply failure has occurred, the UPS devices start to supply its power in their stored batteries.  A check signal is sent between the UPS devices.  Okada [0130].).  
In regards to Claim 14, the combination of Nay and Okada discloses the computer program product of claim 13, wherein the computer-usable program code is further configured to trigger, by the second rack power controller, a dump of modified data from memory (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage where the dump can occur any server in the system.) upon detecting both the first battery-on status and the second battery-on status (Okada [0129-0130] teaches detecting both first and second battery power is being used.).  
In regards to (Amended) Claim 15, the combination of Nay discloses a system for protecting data in a storage system (Nay [Col. 1 Lines 40-43] teaches a server, power supply, battery, and battery charger for protecting data in a storage system.), the system comprising: at least one processor; at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor (Nay [Col. 5 Lines 56-67] teaches at least one processor, at least one connected operably memory device and the memory for storing instructions executed by the processor.), the instructions causing the at least one processor to: detect, by a first rack power controller, first battery-on status (Nay [Col. 1 Lines 44-47] teaches a server configured to monitor battery voltage output determining whether the server is running on battery power.) associated with a first uninterruptible power supply (Nay [Col. 1 Lines 12-27] teaches UPS as devices that provide emergency back up power to computers where the UPS sends signals that alerts computers when the computer is running on battery power.), the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage from a first external power source (Nay [Fig. 1 #110, #160] teaches a first server rack connected to a power rail.) and is relying on batter power (Nay [Col. 1 Lines 12-26] teaches uninterruptible power supplies are devices providing backup power to computers when power is lost.  The backup power is provided by a charging circuit and battery.  Nay [Col. 1 Lines 12-15].  Nay [Col. 1 Lines 44-47] teaches a server and external power supply coupled to a battery where, when the external power supply is cut-off, the server acknowledges it is running on battery power.); detect, by a second rack power controller, second battery-on status associated with a second uninterruptible power supply (Nay [Col. 1 Lines 20-27, Col. 3 Lines 1-17; Fig. 1] teaches a method of supplying UPS through battery backed up servers in a data server where battery-on status for each server is detected by monitoring the voltage output of the batteries.  By teaching the application of UPS to multiple servers Nay teaches at least two servers.), the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage and is relying on batter power (For a second server, Nay [Col. 1 Lines 12-27, Col. 3 Lines 1-17; Fig. , wherein the first rack power controller and the second rack power controller are separate hardware components (Nay [Col. 4 Lines 20-63; Fig. 1 #160, #170, #180] teaches a plurality of systems where each system has an uninterruptible power supply comprising a connection to a power rail, a charging circuit, and a batter.  Nay’s first and second systems are separate hardware systems with separate backup batteries.); communicate (Nay [Col. 4 Lines 24-28] teaches each server may communicate with each other server and terminal through a network.); and trigger, by the second rack power controller, a dump of modified data from memory (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.).  
Nay does not teach communication from the first rack power controller to the second rack power controller, the first battery-on status.
Nay also does not teach triggering a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status.
Nay does not teach a second external power source.
Nay does not teach separate hardware components that are external to the first uninterruptible power supply and the second uninterruptible power supply.
Okada discloses communication from the first rack power controller to the second rack power controller, the first battery-on status (Okada [0030; Fig. 1] teaches a power upon detecting both the first battery-on status and the second battery-on status (Okada [0067-0068] teaches a master slave arrangement of UPS devices where any one of the plurality of UPS devices can be designated as a master UPS and the remaining UPS devices are designated as slave IPS devices.  The purpose of the master slave arrangement of UPS devices is for each UPS to communicate its battery charge to the others in the power supply cooperation system.  Okada [0068-0070, 0150].)
Okada discloses separate hardware components that are external to the first uninterruptible power supply and the second uninterruptible power supply (Okada [Fig. 2A] teaches first and second controllers, a communication unit, and MCU that are separate from a storage battery.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nay and Okada, at the time of the effective filing of the invention, to include Okada’s c a power supply cooperation system and uninterruptable power supply device with Nay’s data protection method.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. 
Okada discloses a second external power source (Okada [0018, Fig. 1 #31] teaches a first UPS connected to a first external power source.  Okada [0018, Fig. 1 #11] teaches a second UPS connected to a second external power source.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Nay and Okada, at the time of the effective filing of the invention, to include Okada’s power supply cooperation system and uninterruptable power supply devices with Nay’s data protection method.  Okada’s disclosure of a second external power source provides greater power protection.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Nay with Okada is to provide greater protection in the event of an outage by connecting multiple UPS devices.
The combination of Nay and Okada discloses triggering, by the second rack power controller, a dump of modified data from memory (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.) upon detecting both the first battery-on status and the second battery-on status (Okada [0067-0068] teaches a master slave arrangement of UPS devices where any one of the plurality of UPS devices can be designated as a master UPS and the remaining UPS devices are designated as slave IPS devices.  The purpose of the master slave arrangement of UPS devices is 
For example, Okada [0142-0146] discloses communication between the MCU and UPS devices where a signal carrying data reflects whether or not an amount of power charged in the storage battery is at or below a threshold.  This threshold would include full charge, partial charge, no charge, or any threshold value between them.  The information flow is chained together between several UPS devices where the UPS chain that notifies each other as they run out of power paragraph.  Okada [142-146].  When the last UPS devices is at a greater amount of power charged in the storage battery, the MCU calculates the remaining sustainable battery time.  Okada [0145].  Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.  Therefore Okada’s threshold monitoring device and Nay’s data dumping device together teach “triggering, by the second rack power controller, a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status.”
In regards to Claim 16, the combination of Nay and Okada discloses the system of claim 15, wherein the first uninterruptible power supply is connected to the first rack power controller (Nay [Col. 1 Lines 12-27; Fig. 1 #101, Fig. 2 #101] teaches a first server acting as a first rack power controller connected to a UPS.).  
In regards to Claim 17, the combination of Nay and Okada discloses the system of claim 15, wherein the second uninterruptible power supply is connected to the second rack power controller (Nay [Col. 1 Lines 12-27; Fig. 1 #102, #170, Fig. 2 #102] teaches a second server acting as a second rack power controller connected to a UPS.).  
In regards to Claim 18, the combination of Nay and Okada discloses the system of claim 15, wherein triggering the dump comprises triggering the dump on multiple storage servers of an enterprise storage system (Nay [Col. 2 Lines 35-44, Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches that a first and second server, connected to a control terminal, will transition to a state where the data is dumped when the battery crosses a threshold.).  
In regards to Claim 19, the combination of Nay and Okada discloses the system of claim 15, wherein triggering the dump comprises copying the modified data from the memory to persistent storage (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage.).  
In regards to Claim 20, the combination of Nay and Okada discloses the system of claim 15, wherein the instructions further cause the at least one processor to: communicate, from the second rack power controller to the first rack power controller (Nay [Col. 4 Lines 24-28] teaches each server may communicate with each other server and terminal through a network.), the second battery-on status (Okada [0129-0130] teaches detecting both first and second battery power is being used.); and trigger, by the second rack power controller, a dump of modified data from memory (Nay [Col. 8 Lines 27-29, Col. 8 Lines 65-67, Col. 10 Lines 33-42] teaches the assignment of a battery charge threshold, that when passed, signals to the system that all data held in volatile memory should be dumped to permanent storage where the dump can occur any server in the system.) upon detecting both the first battery-on status and the second battery-on status (Okada [0129-0130] teaches detecting both first and second battery power is being used.).  

Response to Arguments
Applicant argues Okada does not disclose the newly amended independent claims.  Remarks [Pg. 10].  Applicant supports this argument by stating “all of Okada’s “UPS devices” are supplied with power from the same outdoor power source.”  Applicant’s argument is not persuasive.  Applicant’s statement allude to the issue of the scope of Applicant’s amendment when viewed in light of the claim language, the state of the art, and what reasonable conclusions should be drawn from them.  For example, Applicant’s independent claims recite:
detecting, by a first hardware management console, first battery-on status associated with a first uninterruptible power supply, the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage from a first external power source and is relying on battery power; 

detecting, by a second hardware management console, second battery-on status associated with a second uninterruptible power supply, the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage from a second external power source and is relying on battery power, wherein the second uninterruptible power supply and the first uninterruptible power supply are separate hardware components utilizing separate backup batteries; 

The claim language clearly requires first and second external power sources.  However, the nature of how electricity arrives at the interruptible power source (UPS) makes determining the scope of first and second external power sources more difficult.  Situations that fall clearly within the boundaries of Applicant’s claims include two UPSs receiving power from two distinct and different sources, two UPSs in geographically distinct areas, and other similar scenarios.  
The scope of Applicants first and second external power sources is interpreted to include Okada’s disclosure of several different circuits branching off from its Power Distribution Controller.  Okada [Fig. 1].   Such a conclusion can be drawn because Okada discloses at least two circuits attached to UPS devices that operate independently of each other.  Okada [0018].  For example, Okada discloses a first UPS device to supply power to devices connected to it.  
Applicant argues “there would be no motivation or suggestion to combine Okada with Nay.”  Remarks [Pg. 10].  Applicant supports this argument with an assumption about Okada.  Applicant assumes “if one “UPS device” experiences a power outage from the “outdoor power source,” it may be assumed that all other “UPS devices” have also experienced the same power outage since they are all connected to the same “outdoor power source.”” Remarks [Pgs. 10-11].  Appellant’s argument is not persuasive.  The key to supporting any rejection under 35 USC 103 is a clear articulation of the reasons why the claimed invention would have been obvious.  MPEP 2143.  Support for a rejection under 35 USC 103 can be found in an implicit disclosure or by a rationale stated in a reference.  MPEP 2144 (I), 2144.01.  Okada provides an implicit disclosure.  This examiner supported its claim that the invention would have been obvious because Applicant’s claim language is clearly disclosed in Okada.  Unlike Appellant’s assumption, that the disruption of the “outdoor power source” is a key element of Okada, Okada unambiguously discloses at least two circuits connected to two different UPS devices.  Okada [0018].  For 
Additionally, Appellant should review Okada’s disclosure of Japanese Application 2000-236587 that discloses a plurality of UPS devices, a terminal computer, and management computer that are capable of monitoring the operating statuses of the UPS devices.  Okada [0006-0008].  
Finally, Okada discloses a rational for combining it with Nay.  Okada [0017-0018].  Okada’s invention addresses the problem of power leaks affecting UPS devices.  Okada [0017].  Okada’s solution is to allow communication between first and second UPS devices.  Okada [0018].  The first and second UPS devices can identify whether their power line is operating normally and can communicate when there is a failure of the power line supply.  Okada [0018].  Okada [0018] states “the first UPS device is coupled to at least one of the plurality of power lines and comprises a first battery storage” and “a second UPS device that is coupled to at least one of the plurality of power lines and comprises a second storage battery.”  Not only does Okada 
Applicant argues “the ‘notification’ disclosed in paragraph [0142] of Okada is not equivalent to “battery on status” recited in Applicant’s independent claims.”  Remarks [Pg. 11].  Applicant’s argument is not persuasive.  First, Applicant’s argument is not persuasive because the Nay discloses battery on status.  As noted in this and the prior office actions, Nay [Col. 1 Lines 44-47] teaches a server configured to monitor battery voltage output determining whether the server is running on battery power.  See Also Non-Final Rejection (dated 06/10/2020 [0013]), Final Rejection (dated 11/16/2020 [0014]), Non-Final Rejection (dated 07/23/2020 [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cerra, Jr. et al (US 5,432,386) discloses a battery backup control circuit for battery backed up rack mounted devices. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                   



/Michael Krofcheck/Primary Examiner, Art Unit 2138